Citation Nr: 1109797	
Decision Date: 03/11/11    Archive Date: 03/24/11

DOCKET NO.  08-36 978A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an initial compensable rating for a large posterior plantar calcaneal spur of the left heel.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel

INTRODUCTION

The Veteran had active service from January 1970 to November 1971 and from September 2004 to October 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the New York, New York, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran's claim was remanded by the Board in June 2009 and April 2010.


FINDING OF FACT

The Veteran has a large posterior plantar calcaneal spur of the left heel that causes some pain, but does not cause limitation of motion and does not result in moderate foot disability.


CONCLUSION OF LAW

The criteria for an initial compensable rating for a large posterior plantar calcaneal spur of the left heel have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5013-5024, 5284 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

This appeal arises from the Veteran's disagreement with the initial rating evaluation following the grant of service connection, the VCAA requires that the Secretary need only provide the Veteran with a generic notice after the initial claim for benefits has been filed and before the initial decision.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  No additional notice is required in the adjudication process because of the other forms of notice-such as notice contained in the rating decision and statement of the case (SOC)-have already provided the claimant with the notice of law applicable to the specific claim on appeal.  Wilson v. Mansfied, 506 F.3d 1055 (Fed. Cir. 2007).  The Board further notes that the Veteran was provided full VCAA notice by an October 2008 letter.

As to the duty to assist, VA has associated with the claims folder the Veteran's VA treatment records and private medical records.  The Veteran has been afforded VA medical examinations.  The Veteran provided testimony at a hearing in December 2009.  The Veteran has been accorded ample opportunity to present evidence and argument in support of the appeal and he has done so.  Neither the Veteran nor his representative has indicated that there are any additional records to support the Veteran's claim.

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claim after providing the required notice and that any procedural errors in the development and consideration of the claim by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The February 2008 rating decision on appeal granted the Veteran service connection and a noncompensable rating for large posterior plantar calcaneal spur of the left heel under Diagnostic Code 5020.  Diagnostic Code 5020 evaluates synovitis based on limitation of motion of affected parts, as degenerative arthritis.  The Board notes that similarly Diagnostic Code 5015 evaluates benign new growths of bones based on limitation of motion of affected parts, as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Codes 5013-5024.

A November 2007 VA examination did not reveal any limitation of motion of the left foot.  There was no weightbearing problem.  There was no heat, redness or tenderness, lack of stability, or lack of endurance.  The Veteran's gait slightly favored the left due to the pain in the heel that traveled into the arch and the ball of the left foot.

VA outpatient treatment records dated from September 2007 to October 2008 note that the Veteran complained of having pain in his left lower extremity from his knee down to the calf since 2005.  He also reported numbness in the side of the left foot and lateral three toes.  The Veteran reported that he was told that he had tarsal tunnel sydrome in Iraq secondary to boots.

On VA examination in June 2010 there was painful motion on inversion of the left foot with pain over the lateral side.  There was no edema or instability.  There was some mild weakness on inversion 4/5 with the complaint of pain.  There was some tenderness from the lateral malleolus along the peroneal tendon.  There was tenderness under the medial and longitudinal arches.  There was no tenderness over the medial heel.  The Veteran walked with an antalgic gait with a straight cane in the right hand.  There were no callosities, breakdown or unusual shoe wear patterns.  The Veteran had active motion in the bilateral metatarsophalangeal (MTP) joints.  

At his December 2009 hearing the Veteran reported that he had pain and weakness in his left leg, and that periodically his leg gives out on him.  The Veteran testified that when his left leg was feeling weak he would use a cane.

In May 2010 the Veteran asserted that his left foot and leg pain was due to a spinal disability and not due to a bone spur.  He submitted an October 2008 statement from Stephen A. Kulick, M.D.  This letter notes that the Veteran occasionally had great difficulty walking due to lumbar radiculopathy secondary to disc herniation at L4-L5.  The Board notes that the Veteran currently does not have service connection in effect for a lumbar spine disability and that he should submit a claim for such disability if he so desires.

In this case the record does not reveal that the Veteran has any limitation of motion of the left foot due to the heel spur and no joint was affected.  Accordingly, the Veteran did not meet the criteria for a compensable rating under Diagnostic Codes 5003, 5015, or 5020.  

The Veteran's left foot heel spur may also be evaluated under Diagnostic Code 5284 which provides evaluations of 10, 20, and 30 percent for moderate, moderately severe, and severe injuries of the foot, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  As shown above, the Veteran's most significant left lower extremity problems are unrelated to the left heel calcaneal spur.  Although some left heal pain was noted there was no weightbearing problem, no heat, no redness, and no tenderness.  There were no callosities, breakdown, or unusual show wear patterns.  Thus, the Veteran's left foot heel spur does not approximate a moderately severe foot injury as required to warrant an initial compensable rating under Diagnostic Code 5284.  38 C.F.R. § 4.71a, Diagnostic Code 5284.

In the case at hand, it is clear that over the course of the Veteran's appeal, symptomatology attributable to his service-connected large posterior plantar calcaneal spur of the left heel has not met the criteria for a compensable rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, based on a review of the entire evidence of record, the Board is of the opinion that the disability picture presented by the Veteran's service-connected large posterior plantar calcaneal spur of the left heel is appropriately contemplated by the Rating Schedule.  Therefore, referral for consideration of an extraschedular evaluation is not warranted.  See Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  



							(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an initial compensable rating for a large posterior plantar calcaneal spur of the left heel is denied.



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


